DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the communications filed on 26 July 2022.
Claims 1, 7 and 14 have been amended.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, a tangible computer-readable storage medium and a system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 7 and 14 recite in part receive a selection by the individual of a product from a plurality of products; form a graph a first node representing the individual, and one or more second nodes that respectively represent the plurality of reviewers, and one or more third nodes that respectively represent demographic characteristics belonging to the individual and each of the plurality of reviewers, and one or more fourth nodes that respectively represent the plurality of products, and one or more fifth nodes that respectively represent reviews of each of the plurality of products by the plurality of reviewers, the graph having edges representing relationships between the nodes; compute, for each reviewer of the selected product, a respective demographic congruity (DC) score that relates a demographic closeness between the reviewer and the individual according to the relationships between the nodes;; determine a threshold DC score; transmit toward individual (a) statistics relating to a first group of all product reviews of the given product, and (b) statistics relating to a second group consisting of only those product reviews whose reviewer has a DC score that exceeds the threshold DC score
The claims recite as a whole a method of organizing human activity because the claim recites a method that provides a user with all product reviews and product reviews from reviewers with a demographic congruity that exceeds a threshold. This is a method of managing sales activities or behaviors. The mere nominal recitation of a generic computer network, electronic communication device, electronic graph former, electronic congruity scoring processor, electronic thresholding processor and generic tangible computer-readable storage medium, in which is non-transitorily stored computer program code does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recites an abstract idea.
Additionally, claims 1, 7 and 14 recite a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and paper but for the recitation of generic computer network, electronic communication device, electronic graph former, electronic congruity scoring processor, electronic thresholding processor tangible computer-readable storage medium. That is, other than reciting “an electronic communication device configured to,” “an electronic graph former configured to,” “an electronic congruity scoring processor configured to,” “an electronic thresholding processor configured to,” and “non-transitorily stored computer program code for performing” nothing in the claims precludes the steps from practically being performed in the mind. For example, “forming” in the context of the claims encompasses a user manually creating a graph that illustrates the relationship between an individual, the plurality of reviewers, demographic characteristics belonging to the individual and each of the plurality of reviewers, the plurality of products, and reviews of each of the plurality of products by the plurality of reviewers. The “computing” in the context of the claims encompasses the user manually calculating a respective demographic congruity (DC) score that relates a demographic closeness between the reviewer and the individual. The “determine a threshold DC score” in the context of the claim encompasses a user manually defining a DC score threshold and the “provide” limitations encompass a user manually providing product reviews related to a product and product reviews from a reviewer that has a DC score that exceeds the threshold DC score. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements including “an electronic communication device configured to,” “an electronic graph former configured to,” “an electronic congruity scoring processor configured to,” “an electronic thresholding processor configured to,” and a “non-transitorily stored computer program code for performing” for performing the claimed steps. The computer components are recited at a high level of generality (i.e. as  generic communication device, graph former, processors and computer-readable storage medium performing generic computer functions of receiving, forming, computing, determining and providing) such that it amount no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. See Specification at [0063-00666] for descriptions of generic/conventional computing devices and programming.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2-6, 8-13, and 15-20 do not add “significantly more” to the abstract idea. The dependent claims further recite the abstract idea identified in claims by reciting the additional limitations, form a path comprising nodes and edges in the graph between the node representing the reviewer of the selected product and the node representing the individual; form the path through a node representing a demographic characteristic belonging to both the individual and to the reviewer; form the path through a node representing a product in the plurality of products that is connected by a first edge to a demographic characteristic of the individual, and is connected by a second edge to a product review made by the reviewer of the selected product; compute the DC score for the reviewer by: computing a path score for each path comprising nodes and edges in the graph between the node representing the reviewer and the node representing the individual, the path score equal to (a) the product of weights of each node in the path, divided by (b) the number of edges in the path; and computing the DC score as the sum of the path scores; determine the threshold DC score on the basis of a fixed threshold, or a statistical measure of the computed DC scores, or using artificial intelligence according to a machine learning model, or any combination of these; wherein the statistical measure comprises a score percentile.
Similar to claims 1, 7 and 14, dependent claims 2-6, 8-13, and 15-20 recite a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and paper. That is, other than reciting “congruity scoring processor configured to,” “thresholding processor configured to,” and “storage medium” nothing in the claims precludes the steps from practically being performed in the mind. For example, “forming” in the context of the limitations encompasses a user manually creating a path in the graph of edges and nodes between the individual, the reviewer of the selected product, demographic characteristics belonging to the individual and the reviewer, and the plurality of products. The “computing” in the context of the claims encompasses the user manually calculating a path score for each path in the graph of nodes and edges. The “determine a threshold DC score” in the context of the claim encompasses a user manually defining a DC score threshold. 
The dependent claims do not include additional elements that integrate the judicial exception into a practical application because the computer components are recited at a high level of generality (i.e. as generic processors and computer-readable storage medium performing generic computer functions of forming, computing, and determining) such that it amount no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 7 and 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al (US 2020/0372553 A1) in view of Ghorbani et al (US 20210150593 A1) in view of Graham, JR. et al (US 20120271860 A1).
Claims 1, 7 and 14: Krishna discloses a method, a tangible, computer-readable storage medium, in which is non-transitorily stored computer program code and a system for providing product reviews to an individual requiring to receive them using a computer network, the product reviews having been made by a plurality of reviewers, the system comprising (see P[0023]: server system 104 receives the user input and automatically generates a personalized sort of the reviews for the product. P[0024]: communicate information to the client device 106 via the network 102 to be presented to the user. P[0078]: code embodied on a non-transitory machine-readable medium, one or more computer systems (e.g., a standalone, client, or server computer system) or one or more processors may be configured by software (e.g., an application or application portion) as a hardware-implemented module that operates to perform certain operations).: 
 An electronic communication device configured to receive from the computer network a selection by the individual of a product from a plurality of products (see P[0023]: For example, the client device 106 is a device of a given user who would like to purchase a product or service in an online marketplace. Client device 106 accesses a website of an online marketplace (hosted by server system 104). The user inputs search terms relating to the product or service. P[0024]:  the user may provide input (e.g., touch screen input or alphanumeric input) to the client device 106 and the input may be communicated to the entities in the system 100 (e.g., server system 104, etc.) via the network); 
An electronic graph former configured to form a graph having nodes, the graph having edges representing relationships between the nodes;  (see P[0041]: A social graph is a data structure wherein each node in the graph represents a user in the online marketplace and the connecting lines between each node (also referred to as edges), ties or interdependencies are used to map relationships between each user. The personalized review application 118 creates a social graph using the data stored in the data store 208. P[0044]: For example, the relevance of the review can be based on the distance between nodes in the graph (e.g., first user and second user). The distance between nodes in the graph may be based on the similarity between user profiles associated with the first user and the second user)
An electronic congruity scoring processor, coupled to the graph former and the communication device, the congruity scoring processor configured to compute, for each reviewer of the selected product, a respective demographic congruity (DC) score that relates a demographic closeness between the reviewer and the individual (see P[0044]: the personalized review application 118 calculates the relevance of a review based on a relationship between the first user and the second user. For example, the relevance of the review can be based on the distance between nodes in the graph (e.g., first user and second user). The distance between nodes in the graph may be based on the similarity between user profiles associated with the first user and the second user. P[0058]: In operation 404, the personalized review application 118 accesses a second user profile of a reviewing user. In operation 406 the personalized review application 118 compares the first profile with the second profile to identify one or more similarities (e.g., common profile attributes, activities performed by each user, and the like). In operation 408, the personalized review application 118 determines a similarity score between the first profile associated with the first user and a second profile associated with the second user based on the one or more similarities identified from the comparison. The similarity score indicates a degree of similarity between the two profiles); 
and an electronic thresholding processor, coupled to the congruity scoring processor and to the communication device, the thresholding processor configured to determine a threshold DC score (see P[0063]: For example, if the personalized review application 118 determines a similarity between a first user's profile and a second profile does not exceed a threshold value of 100, then the reviewer's review will not be shown to the first user); 
the communication device further configured to transmit through the computer network towards the individual (a) statistics relating to a first group of all product reviews of the given product, and (b) statistics relating to a second group consisting of only those product reviews whose reviewer has a DC score that exceeds the threshold DC score (see P[0024]: communicate information to the client device 106 via the network 102 to be presented to the user. P[0063]: For example, if the personalized review application 118 determines a similarity between a first user's profile and a second profile does not exceed a threshold value of 100, then the reviewer's review will not be shown to the first user. See also Fig. 7-9: reviewing user can see reviews based on most recent reviews and the personalized review sort 804 may further sort reviews to generate a ranked list of reviews based on one or more correlations between the first user and the reviewing users.).
Krishna does not expressly disclose the following limitations but Ghorbani which also discloses a system of providing customized review teaches a graph having a first node representing the individual and one or more second nodes representing the plurality of reviewers (see P[0156]: The reviewer profile includes the reviewer's ID “Bob234”, reviewer's attributes “Single” and “size 10”, reviewer's personal information “Michigan, USA”, review history “Review #567”, and purchase history “Shirt A30”. Similarly, the customer profile includes the customer's ID “Chuck456”, customer's attributes “Single and “size 10”, and customer's personal information “California, USA”. In this simple example, affinity between the reviewer and customer has been determined based on a match of attributes (indicated by dashed arrow in FIG. 10A), as reflected in the bidirectional edge between corresponding nodes in the simplified affinity graph shown).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the social graph of Krishna, a graph having a first node representing the individual and one or more second nodes representing the plurality of reviewers as taught by Ghorbani with the motivation of determining affinity between the customer and reviewer (P[0113]) so that “a prospective customer may be provided with reviews that are more likely to be relevant to the customer” (Ghorbani, P[0005]).
Krishna and Ghorbani do not explicitly disclose and one or more third nodes that respectively represent demographic characteristics belonging to the individual and each of the plurality of reviewers, and one or more fourth nodes that respectively represent the plurality of products, and one or more fifth nodes that respectively represent reviews of each of the plurality of products by the plurality of reviewers but Graham JR further teaches, and one or more third nodes that respectively represent demographic characteristics belonging to the individual and each of the plurality of reviewers, and one or more fourth nodes that respectively represent the plurality of products, and one or more fifth nodes that respectively represent reviews of each of the plurality of products by the plurality of reviewers (see [0026]: User data may be stored in a graph, as will be described hereinbelow. User data store 12 may comprise a central repository of user profiles, audience segments, and other data, which may be formulated as a graph or web that connects a user to products, content, topics, brands, editors, other users, audience segments, actions, tags, authors, etc. [0051] Links on the graph may be based on connections or relationships of users to products, topics, content, actions, tags, authors, etc., and connections between and among all of these things. [0057]: In another embodiment, user-to-user relationships or entity-to-entity relationship may be generated by looking at shared interests. An entity may be any business entity (e.g., a user, tech product, blog entry, etc.). Entities may comprise users or assets, where assets are all entities that are not users. [0058-0059]: in this embodiment, the user data store is configured to generate or build a graph of user data, asset data, and/or usage/activity data from one or more website comprising product review/evaluation data and opinion content related to or specific to the user. In one embodiment, at least one of the asset data and usage data represents, is based on, or relates to opinion data for a product or evaluation data for a product. The opinion data may be provided by a writer for the web site, or by a front-end user of the web site. Fig. 5A, 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the graph of Krishna and Ghorbani with the system and method of forming a graph where and one or more third nodes that respectively represent demographic characteristics belonging to the individual and each of the plurality of reviewers, and one or more fourth nodes that respectively represent the plurality of products, and one or more fifth nodes that respectively represent reviews of each of the plurality of products by the plurality of reviewers as taught by Graham JR. so that “the system may now use graph connections to determine information about a user” such as “generate a personalized update of content to a user of a web site or via an e-mail, text or other message, based on graph connections” (Graham JR. [0054]). 

Claims 2, 8 and 15: The combination of Krishna, Ghorbani and Graham JR. discloses the claimed invention as applied to claims 1, 7 and 14 above. Ghorbani further teaches wherein the congruity scoring processor is further configured to form a path comprising nodes and edges in the graph between the node representing the reviewer of the selected product and the node representing the individual (see Fig. 8A:  affinity graph 800 includes nodes 802 connected by edges 804. In this example, each edge 804 also has a weight 806. Each node 802 represents a respective customer, each edge 804 represents a positive or negative, unidirectional or bidirectional affinity between two customers).  

Claims 3, 9 and 16: The combination of Krishna, Ghorbani and Graham JR. discloses the claimed invention as applied to claims 2, 8 and 15 above. Ghorbani further teaches wherein the congruity scoring processor is further configured to form the path through a node representing a demographic characteristic belonging to both the individual and to the reviewer (see P[0112]: Affinity may be bidirectional (e.g., a match of attributes between a first and a second customer may be a bidirectional affinity).

Claims 4, 10 and 17: The combination of Krishna, Ghorbani and Graham JR. discloses the claimed invention as applied to claims 2, 8 and 16 above. Graham JR further teaches wherein the congruity scoring processor is further configured to form the path through a node representing a product in the plurality of products that is connected by a first edge to a demographic characteristic of the individual, and is connected by a second edge to a product review made by the reviewer of the selected product (see P[0032]:  a process may query user data store 12 for relationships between assets, and may traverse graphs of user data to understand these relationships. P[0033]: A scoring algorithm may operate to score a user's connections to a product brand (e.g., Dell computer, iPhone, Cannon, etc.), a specific product or product category (e.g., laptops, smartphones, digital cameras), or a topic (e.g., tablet PCs) and to derive an engagement or intent level for the user based on the type and strength of the relationship links).

Claims 6, 12 and 19: The combination of Krishna, Ghorbani and Graham JR. discloses the claimed invention as applied to claims 1, 7 and 14 above. Krishna further teaches wherein the thresholding processor is configured to determine the threshold DC score on the basis of a fixed threshold, or a statistical measure of the computed DC scores, or using artificial intelligence according to a machine learning model, or any combination of these (see P[0063]: For example, if the personalized review application 118 determines a similarity between a first user's profile and a second profile does not exceed a threshold value of 100 (hence, fixed threshold), then the reviewer's review will not be shown to the first user).

Claims 13 and 20: The combination of Krishna, Ghorbani and Graham JR. discloses the claimed invention as applied to claims 12 and 19 above. Krishna further teaches wherein the statistical measure comprises a score percentile (see at least P[0077]: The personalized review application 118 may display a window 1002 which reveals how the profile match percentage was calculated).

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna, Ghorbani and Graham JR. as applied to claims 1, 8 and  above, and further in view of Davis III et al (WO 2007101278 A2).
Claims 5, 11 and 18: The combination of Krishna, Ghorbani and Graham JR. discloses the claimed invention as applied to claims 1, 7 and 14 above. Although Krishna, Ghorbani and Graham JR. disclose similarity scores but Krishna and Ghorbani do not expressly disclose wherein the congruity scoring processor is configured to compute the DC score for the reviewer by: computing a path score for each path comprising nodes and edges in the graph between the node representing the reviewer and the node representing the individual, the path score equal to (a) the product of weights of each node in the path, divided by (b) the number of edges in the path; and computing the DC score as the sum of the path scores.  However, Davis III which discloses a method and system of determining similarities between raters and a user to select reviews teaches computing a path score for each path comprising nodes and edges in the graph between the node representing the reviewer and the node representing the individual, the path score equal 10to (a) the product of weights of each node in the path, divided by (b) the number of edges in the path; and computing the DC score as the sum of the path scores (see P[0030]: Fig. 2 illustrates the first two degrees of this type of relationship. The drawing shows how there might be multiple paths of Common Rating Behavior (CRB) between a user U1 and an item (in this case a seller S2). The user U1 and a rater R1 share '1 degree' of behavioral similarity because they have both given the same rating (R4) to the seller S1. The user U1 and a second rater R2 share '2 degrees' of behavioral similarity because the user U1 has a '1 degree' relationship with rater R3 (because of S4) and rater R3 has a '1 degree' relationship with rater R2. Because the raters R1 and R2 have both rated the second seller S2, there are two ratings for the seller S2 which might be used in a filter of the user's choosing. In this example, the user has chosen to weight (Effective Weight, EW) ratings with '1 degree' of behavioral similarity more strongly (100%) than ratings with '2 degrees' of behavioral similarity (50%). The filtering and weighting scheme results in an 'effective rating' (ER) of 5.3 out of a possible 10 for the seller (S2). That is, the ER is equal to the sum of ratings R multiplied by EW divided by the sum of the Effective Weights. (ER =(SUM (EW.sup.*R))/(SUM (EW))).There are many other degrees, paths, and filtering algorithms possible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the similarity scoring of Krishna, Ghorbani and Graham JR. with the system and method of computing a path score for each path comprising nodes and edges in the graph between the node representing the reviewer and the node representing the individual, the path score equal 10to (a) the product of weights of each node in the path, divided by (b) the number of edges in the path; and computing the DC score as the sum of the path scores as taught by Davis III because it would “allow[s] users to leverage raters' behavior to filter information, much as they might in real life — finding personalized, private recommendations and ratings that might be more accurate, meaningful, and effective” (Davis III, P[0004]).

Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive. Applicant contends that:
The Applicant submits that the independent claims, considered as a whole, do not recite a judicial exception, and therefore are not directed to a judicial exception (Step 2A: NO). The Action stated that the "claims recite as a whole a method of organizing human activity." Page 3, second full paragraph (emphasis added). The Applicant disagrees with this Action's characterization, and submits that the only human activity recited by the independent claims is "an individual requiring to receive [product reviews] using a computer network." The claims do not recite any manner or mode of controlling or organizing this human activity. The remainder of the claim language, when fully considered, recites activity taken automatically by various electronic devices, not by humans. The Action proceeds to allege: "This is a method of managing sales activities or behaviors." The Applicant disagrees, and submits that the independent claims do not recite any sales activities or behaviors. While the recited "providing product reviews" may involve (eventual) sales activities or behaviors, these activities are not positively recited. The argument in the Action thus does not "tread carefully," as the Supreme Court admonished. 

The examiner disagrees with the Applicant and maintains that the claims are directed to methods of organizing human activity. The claims recite a series of steps comprising directed to providing product reviews to an individual based on the user selection of a product. The claims recite steps of analyzing information associated with the individual, product reviews, and reviewers (i.e. steps directed to forming a graph, computing demographic congruity score) in order to provide (a) statistics relating to a first group of all product reviews of the given product, and (b) statistics relating to a second group consisting of only those product reviews whose reviewer has a DC score that exceeds the threshold DC score. These claim activities are directed to sales activities or behaviors. Applicant’s specification discloses that at paragraph [0001]: The disclosure pertains generally to data processing systems and methods, and more particularly to computerized arrangements for providing personalized reviews of products or services. This further underscores that the claimed invention is directed to methods of organizing human activity.
Applicant contends that:
The Action next asserts that the independent claims recite a process that "covers performance of the limitations in the mind or by pen and paper but for the recitation of generic computer network," etc. Action, page 4, first full paragraph. The Applicant disagrees, and submits that the claims are directed to "providing product reviews to an individual requiring to receive them using a computer network" (emphasis added). Even under a broadest reasonable interpretation, it would be unreasonable to ignore the emphasized claim language. Thus, the claims recite the problem to be solved as including the specified computer network as a required delivery medium, and solve this problem using appropriate electronic devices that communicate with this computer network. The claims do not frame the problem more broadly as "providing product reviews to an individual," as the Action has done. The Applicant is unaware of any way of solving this problem (which necessarily includes communicating via a computer network) using purely mental steps or pen and paper, as alleged in the Action, because "the human mind is not equipped to perform  the claim limitations." See MPEP § 2106.04(a)(2), section III(A). To the extent that computers can be used to perform mental processes, the processes themselves nevertheless must be separately capable of performance purely mentally, i.e. "performed by humans without a computer". MPEP § 2106.04(a)(2), section III(C). Again, the Applicant submits that it is impossible for a human to provide product reviews "using a computer network" as a purely mental activity without a computer, and the Office has provided no evidence to the contrary. Thus, the Applicant traverses the allegation that the claims are directed to a "mental process", and again submits that the claims do not recite an abstract idea. 

Examiner disagrees with the Applicant. Other than reciting “an electronic communication device configured to,” “an electronic graph former configured to,” “an electronic congruity scoring processor configured to,” “an electronic thresholding processor configured to,” and “non-transitorily stored computer program code for performing” nothing in the claims precludes the steps from practically being performed in the mind. For example, “forming” in the context of the claims encompasses a user manually creating a graph that illustrates the relationship between an individual, the plurality of reviewers, demographic characteristics belonging to the individual and each of the plurality of reviewers, the plurality of products, and reviews of each of the plurality of products by the plurality of reviewers. The “computing” in the context of the claims encompasses the user manually calculating a respective demographic congruity (DC) score that relates a demographic closeness between the reviewer and the individual. The “determine a threshold DC score” in the context of the claim encompasses a user manually defining a DC score threshold and the “provide” limitations encompass a user manually providing product reviews related to a product and product reviews from a reviewer that has a DC score that exceeds the threshold DC score. 
The examiner maintains that the limitations, “providing product reviews to an individual requiring to receive them using a computer network” merely limits the use of the abstract idea in a particular technological environment and therefore does not impose any meaningful limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kumar (US 20110137994 A1): [0033] In an embodiment, the platform 102 may be an open platform 102 for developing applications based on aggregation and analysis of data related to transactions and individual product purchases to reveal information about products and the people who purchase or consume them. In effect, the platform 102 may be a product graph, enabling a rich set of applications/embodiments to be built based on the information about the products people are purchasing/consuming. The product graph may contain a plurality of nodes and edges, such as product nodes, user nodes, merchant nodes, manufacturer nodes, category edges, user relationship edges, product relationship edges, and the like. Attributes of the product graph may be related to product similarity, product distribution, product reviews, transaction times, transaction frequency, purchase price, user relationships, user purchases, and the like. In an embodiment, a visualization of the product graph may be navigated using a GUI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629